Stuart, J.
Case. Trial by jury. Verdict and judgment for Stevens, the plaintiff below.
There was a motion in arrest of judgment and for a new trial. The evidence is not in the record. The instructions of the Court to the jury are set out, and that is all the plaintiffs in error complain of.
As to the motion in arrest, see Rogers v. Maxwell, 4 Ind. 262.
Without the evidence we can not say whether the instructions are erroneous or not. There might be a state of facts in which the evidence was correct. Abrams v. Smith, 8 Blackf. 95.—Collis v. Bowen, id. 282.
Per Curiam. — The judgment is affirmed with costs.